DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The filing date of this application is February 1, 2017 that is the filing date of the 371 of PCT/EP2017/000128, as there is currently no Certified English Translation for the foreign priority document DE 102016001037.1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a measurement system” (claim 1 line 5), “a measurement system” (claim 11 line 3), “a machine control” (claim 11 line 3), “a slew gear drive” (claim 11 line 8), “a concrete spreader mast” (claim 12 line 2), and “a concrete spreader mast” (claim 17 line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiki (JP 2010/083659).
Regarding claim 1, Seiki discloses a turn assisting device of crane in strong winch (see figures 1-6, especially figure 1) comprising:

A method of weathervaning a work machine (1, see figure 1) in out-of-operation mode (such as during rest time of the climbing crane, see paragraph 0023 of attached machine translation), wherein the work machine comprises at least one slewing part (5, see figure 1) that is rotatable about a substantially vertical axis (considered the vertical axis of mast 2) by means of a slewing gear (considered the turning means of the rotating body 4, see paragraph 0019), comprising the method steps:

measuring one or more pieces of wind data (wind speed and wind direction, see paragraph 0020) by means of a measurement system (30e, see figure 1) arranged at the work machine (see paragraphs 0019-0024, especially paragraph 0019 last 5 lines and paragraph last 5 lines);

determining an optimum position of the slewing part for an optimum weathervaning of the work machine in dependence on the measured wind data (see paragraphs 0019-0024, especially paragraph 0019 last 5 lines and paragraph last 5 lines); and

actuating the slewing gear drive to bring the slewing part into the determined position (see paragraphs 0019-0024, especially paragraph 0019 last 5 lines and paragraph last 5 lines).

Regarding claim 2, Seiki further shows wherein the method is performed continuously or cyclically to travel the slewing part into a dynamically changeable optimum position (as crane would continuously or cyclically travel the slewing part into the optimum position as long as there is wind).
Regarding claim 5, Seiki further shows wherein a regulation (considered the adjustment of degree of the jib with respect to the wind direction) of the slewing gear drive is performed to maintain the slewing part in the determined optimum position (also see paragraphs 0019-0024, especially paragraph 0019 last 5 lines and paragraph last 5 lines).
Regarding claim 11, Seiki discloses a turn assisting device of crane in strong winch (see figures 1-6, especially figure 1) comprising:

A work machine (1, see figure 1) having at least one slewing part (5, see figure 1) that is rotatable about a vertically standing axis (considered the vertical axis of mast 2, see figure 1) by means of a slewing gear (5, see figure 1), having a measurement system (30e, see figure 1), and having a machine control (see 20 and/or 40, see figure 2) to perform a method of weathervaning the work machine in out-of-operation mode (such as during rest time of the climbing crane, see paragraph 0023 of attached machine translation), comprising the method steps: 



determining an optimum position of the slewing part for an optimum weathervaning of the work machine in dependence on the measured wind data (see paragraphs 0019-0024, especially paragraph 0019 last 5 lines and paragraph last 5 lines), and 

actuating a slewing gear drive to bring the slewing part into the determined optimum position (see paragraphs 0019-0024, especially paragraph 0019 last 5 lines and paragraph last 5 lines).

Regarding claim 12, Seiki further shows wherein the work machine is a revolving crane/revolving tower crane (1, see figure 1) or a concrete spreader mast.
Regarding claim 13, Seiki further shows wherein the measurement system (30e, see figure 1) detects the wind speed (see paragraph 0020) and/or the wind direction (see paragraph 0020) in a region of a boom tip and/or at a counter-boom (see location of 30e in figure 1) and/or at a tower tip.
Regarding claim 17, Seiki further shows wherein the work machine is a revolving crane/revolving tower crane (1, see figure 1) or a concrete spreader mast.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seiki (JP 2010/083659) in view of Haase (WO 2016/146827 A1, see US Publication 2018/0065835 A1 for an English Translation).
Regarding claim 3, Seiki does not explicitly disclose wherein in addition to the wind data measured at the work machine, supplementary wind data in the machine environment are detected by one or more external sensors and are taken into account for the determination of the optimum position. 
Haase discloses a rotary crane and method for rotary crane (see figures 1-2B) and teaches wherein in addition to the wind data measured at the work machine (wind speed and wind direction measured by one of wind measuring devices 13, see figure 1 and see paragraph 0022), supplementary wind data (from the other two of wind measuring devices 13, see figure 1 and see paragraph 0022) in the machine environment (considered the parts of the crane covered by the other two of wind measuring devices 13) are detected by one or more external sensors (the other two of wind measuring devices 13) and are taken into account for the determination of the optimum position (see paragraphs 0022-0024), to reduce the wind loading on the crane to a minimum for a respective wind direction (see paragraph 0033). 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Seiki by providing additional wind measuring devices along other parts of the crane, to provide a crane that reduces wind loading on the crane to a minimum for a respective wind direction as taught by Haase.
Regarding claim 4, Seiki as modified above further shows wherein the supplementary wind data are detected in a machine environment region in which a non-disrupted wind field (such as a wind field that passes through the crane when the constructed structure is not higher than the base of the crane) or a wind field that has fewer disruptive influences (such as a wind field that passes through the crane when the constructed structure is not higher than the base of the crane) than in the region of the work machine prevails (considered the region of the crane above the base of the crane, such as the region of the crane comprising wind measuring devices 13 as shown in figure 1).
Regarding claim 6, Seiki does not explicitly disclose wherein the measurement system detects wind speed and/or wind direction in a distributed manner at different points of the slewing part of the work machine.
Haase discloses a rotary crane and method for rotary crane (see figures 1-2B) and teaches wherein the measurement system (wind measuring devices 13) detects wind speed (see paragraph 0022) and/or wind direction (see paragraph 0022) in a distributed manner (as wind measuring devices 13 are distributed along jib 8, turret tip 11, and counter jib 9) at different points (see figure 1) of the slewing part of the work machine (see figure 1) to reduce the wind loading on the crane to a minimum for a respective wind direction (see paragraph 0033).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Seiki by providing wind measuring devices along the jib, turret tip, and counter jib of the crane in a distributed manner at different points, to provide a crane that reduces wind loading on the crane to a minimum for a respective wind direction as taught by Haase.
Regarding claim 7, Seiki does not explicitly disclose wherein the measurement system detects a structural load of the work machine in one or more regions of the work machine and the detected load measurement values are taken into account for the determination of the optimum position.
Haase discloses a rotary crane and method for rotary crane (see figures 1-2B) and teaches wherein a measurement system (measuring elements 14 and 16, see paragraph 0022-0024) detects a structural load (considered tensions, strains, transverse forces, tilting, and torsion torques as discussed in paragraph 0023) of the work machine (crane 1, see figure 1) in one or more regions (see regions containing measuring elements 14 and 16, as shown in figure 1) of the work machine (see figure 1) and the detected load measurement values are taken into account for the determination of the optimum position (see paragraphs 0022-0024 and paragraph 0033), to reduce the wind loading on the crane to a minimum for a respective wind direction (see paragraph 0033).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Seiki by providing a measurement system in addition to the wind measurement system of Seiki to detect a structural load of the crane of Seiki, to provide a crane that reduces wind loading on the crane to a minimum for a respective wind direction as taught by Haase.
Regarding claim 8, Seiki as modified above further shows wherein stretching (such as tensions and/or strains as taught in paragraph 0023 of Haase) and/or
Regarding claim 9, Seiki does not explicitly disclose wherein any safety demands in a control system of the work machine are taken into account on the control and/or regulation of the slewing gear drive for the active weathervaning.
Haase discloses a rotary crane and method for rotary crane (see figures 1-2B) and teaches wherein any safety demands (such as minimizing torque of the jib, see paragraphs 0025-0029) in a control system (considered the control arrangement as discussed in paragraph 0023) of the work machine (crane 1, see figure 1) are taken into account on the control and/or regulation of the slewing gear drive for the active weathervaning (see paragraphs 0025-0029), to reduce the wind loading on the crane to a minimum for a respective wind direction (see paragraph 0033).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Seiki by modifying the control system of Seiki so that any safety demands in the control system of the work machine are taken into account on the control and/or regulation of the slewing gear drive for the active weathervaning, to provide a crane that reduces wind loading on the crane to a minimum for a respective wind direction as taught by Haase.
Regarding claim 14, Seiki as modified above further shows wherein the measurement system (as taught by Haase) detects the structural load in a region of corner bars of a tower base (as the lowermost measuring element 14 detects the structural load, such as tension and/or strain in the region of the corner bars, see figure 1 and paragraph 0023).
Regarding claim 15, Seiki as modified above further shows wherein the stretching (such as strain) and/or compressive deformations are detected by use of a plurality of strain gauges (as measuring elements 14 and 16 measure strain, see paragraph 0023).

Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 



Neither of these references disclose nor would be obvious to the limitation of controlling one or more of further machine drives in addition to the slewing gear as claimed in dependent claim 10.

Further, the prior art does appear to disclose nor would be obvious to the limitation of controlling one or more of further machine drives in addition to the slewing gear as claimed in dependent claim 10.

Claim 16 is dependent on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DE 102010008713 A1 appears to disclose the claim subject matter of at least independent claims 1 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/